DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after-final amendment filed 03-03-2021 has been entered.
Claims 1-9, 15, 16, 19-28, and 30 are pending.
Allowable Subject Matter
Claims 1-9, 15, 16, 19-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19, 21, and 30, the phrase "closed loop" limits the respective pairs of panels to being continuously connected to each other.  Further, regarding claims 26-28 and 30, the phrase "sector angle(s)" further implicitly limits the closed loop to a circular loop.
It is noted newly cited Valeriote (US#2010/0139531) discloses a hinged mechanism (table top) comprising: at least four panels (Fig. 1), wherein each panel has main surfaces (top and bottom) and edge surfaces (side edges); and at least four hinges (Fig. 2) connecting respective pairs of the at least four panels to each other in a closed loop so that the hinged mechanism is non-planar at least in a first position where the respective main surfaces of three or more of the at least four panels are at least partially overlapping each other (Fig. 8).  However, Valeriote fails to disclose or suggest wherein at least one of the at least four hinges is a rolling-contact hinge and wherein at least two of the at least four panels have different sector angles.  It would not have been obvious to one of ordinary skill in the art to modify Valeriote to cure these deficiencies.
Regarding claim 1, the prior art of record fails to disclose or suggest the hinged mechanism as claimed in detail, specifically the following, collectively: wherein at least one of the at least four hinges is a rolling-contact hinge.
Regarding claim 19, the prior art of record fails to disclose or suggest the hinged mechanism as claimed in detail, specifically the following, collectively: wherein at least one of the hinges is a rolling-contact hinge; and the hinged mechanism forming an asymmetric bird’s-foot vertex.
Regarding claim 21, the prior art of record fails to disclose or suggest the hinged mechanism as claimed in detail, specifically the following, collectively:  wherein at least of the hinges is a rolling-contact hinge, wherein the rolling-contact hinge has rolling surfaces; and wherein the rolling-contact hinge is configured so that the rolling surfaces remain in contact with each other without substantial slippage throughout a range of motion of the hinged mechanism.
Regarding claim 30, the prior art of record fails to disclose or suggest the hinged mechanism as claimed in detail, specifically the following, collectively: wherein at least two of the at least four panels have different sector angles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677